Citation Nr: 1020227	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007 and April 2008 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims of entitlement to service 
connection for anxiety, depression, and PTSD.  In March 2010, 
the Veteran testified before the Board at a hearing that was 
held at the RO.

Although the Veteran's current claim was originally broken 
into 3 claims of entitlement to service connection for 
various psychiatric disorders (depression, anxiety, and 
PTSD), in light of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record), the Board has recharacterized the issue as stated on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he has an acquired psychiatric 
disorder related to an in-service personal assault.  While 
his service treatment records demonstrate that he was treated 
for a mandible fracture following a December 1961 physical 
assault, he asserts that the assault also contained a sexual 
component, such that it also qualifies as a sexual trauma.  
In this regard, he contends that he has PTSD as a result of 
the assault.

Although the record currently does not contain a confirmed 
diagnosis of PTSD, VA will not deny a claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA must 
make all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c) (2009).  

In this case, the evidence of record clearly demonstrates 
that a personal assault occurred, although the sexual 
component of the assault has not been corroborated.  In 
February 2008 correspondence, the RO indicated that a 
questionnaire was being enclosed regarding the Veteran's 
reported PTSD stressors, and that he should fill out the 
questionnaire and return it to VA.  It is not clear whether 
this questionnaire was the standard PTSD stressor 
questionnaire, or whether it was the questionnaire tailored 
to PTSD based upon personal assault.  Regardless, in a 
February 2008 response, the Veteran reported that a 
questionnaire had not been included, as had been stated in 
the correspondence.  Moreover, the February 2008 letter the 
RO sent the Veteran did not contain any information regarding 
claims of entitlement to service connection for PTSD based 
upon personal assault.  As the RO has not specifically sent a 
duty to assist letter as to a claim for service connection 
for PTSD related to a personal assault, a remand for such 
notice is required.  On remand, the RO should send the 
Veteran an appropriate stressor development letter providing 
full notice with regard to development of his claim for 
service connection for a psychiatric disorder related to a 
personal assault.  

Lastly, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  While the Veteran has already been afforded two VA 
psychiatric examinations with respect to his claim, the Board 
finds that the examinations were inadequate and that a remand 
for an additional examination is therefore necessary.

The record reflects that the Veteran has been diagnosed with 
major depressive disorder and rule out PTSD.  Neither has 
specifically been related by any treating clinician to the 
Veteran's active service.

On VA examination in October 2007, the examiner determined 
that the most appropriate diagnosis was dysthymic disorder.  
The examiner then concluded that although the Veteran had 
reported "a chronic history of a sad mood which he date[d] 
back to his military service," "the [V]eteran [had] not 
receive[d] any psychiatric treatment while in the military 
and did not seek any psychiatric treatment until 
approximately 7 years ago when he began taking 
antidepressants." Therefore, "the Veteran's dysthymic 
disorder [was] unrelated to his military service."  

On VA examination in June 2009, the examiner continued the 
diagnosis of dysthymic disorder, and again noted that it was 
unrelated to service, but did not provide a rationale for so 
determining.  

The June 2009 opinion is inadequate because an adequate 
rationale was not provided.  The October 2007 opinion is also 
inadequate, because the examiner did not consider the 
Veteran's lay testimony in determining that the dysthymic 
disorder was not related to service.  In determining whether 
a disability not present in service is related to service, 
the pertinent question is whether there has been a continuity 
of symptoms since service discharge.  See 38 C.F.R. § 
3.303(b) (2009).  The Veteran in this case made precisely 
such allegations.  Nevertheless, because he did not seek 
treatment for his symptoms for many years after his 
separation from service, the examiner determined that his 
current disability was unrelated to service.  In so 
concluding, the examiner did not adequately consider the 
Veteran's statements regarding the continuity of his 
disability.  Accordingly, the opinion is inadequate, and a 
remand for an additional examination and opinion is 
necessary.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with the provisions of 
M21-1MR, IV.ii..1.D.17.g and 
III.iv.4.H.30.b, the RO should send the 
Veteran an appropriate stressor 
development letter.  The Veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3) (2009).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the Veteran.  The RO should also send the 
Veteran a new VA Form 21-0781a, Statement 
in Support of Claim for Service 
Connection for Post Traumatic Stress 
Disorder Secondary to Personal Trauma, 
and request he complete it with as much 
specificity as possible.  The RO should 
inform the Veteran that if he fails to 
return any form that would provide 
details regarding the in-service stressor 
event or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide 
the case based on the evidence of record.  
An appropriate period of time should be 
allowed for the Veteran to respond and/or 
submit additional evidence.  

2.  After the Veteran's response has 
been received, or after a reasonable 
amount of time has passed, schedule the 
Veteran for a VA psychiatric 
examination.  The examiner must review 
the claims and the examination report 
should note that review.  The examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, dysthymic 
disorder, and PTSD, is related to the 
Veteran's military service, or 
developed within one year of his 
discharge from service.  In doing so, 
the examiner must acknowledge and 
discuss any lay evidence of a 
continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on 
the absence of evidence in the service 
medical records to provide a negative 
opinion).  The examiner should also 
specifically comment as to whether the 
Veteran's repeated unauthorized 
absences without leave, demonstrated in 
his service personnel records, may be 
construed as behavioral difficulties 
related to the assault, including the 
alleged sexual component of the 
assault.

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (to include, but 
not limited to anxiety, depression, 
dysthymic disorder, and PTSD.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


